Citation Nr: 0312176	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-12 826	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in a March 17, 
1983 Board of Veterans' Appeals (Board) decision that denied 
a rating in excess of 10 percent for a low back disorder and 
denied entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to June 
1948, from October 1949 to October 1953, and from June 1954 
to May 1959.

This matter comes before the Board on original motion of the 
veteran that alleges clear and unmistakable error in a March 
17, 1983 Board decision.  In December 2000, the Board decided 
that the veteran had failed to meet the pleading requirement 
for an adequate claim of clear and unmistakable error and 
denied his motion.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  The Court, in a June 
2001 Memorandum Order, vacated the Board's December 2000 
decision and remanded the matter pursuant to 38 U.S.C.A. 
§ 7252(a) for readjudication consistent with Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

In February 2002, the Board issued another decision that 
dismissed the veteran's motion for failure to meet the 
pleading requirement for an adequate claim of clear and 
unmistakable error.  The Court, in a December 2002 Memorandum 
Decision, vacated the Board's February 2002 decision and 
remanded the matter pursuant to 38 U.S.C.A. § 7252(a).  The 
Joint Motion for Remand granted by the Court held that the 
veteran's claim of clear and unmistakable error should be 
adjudicated on the merits.  Therefore, the Board at this time 
will proceed with adjudication of the veteran's motion on the 
merits.


FINDINGS OF FACT

1.  In a March 17, 1983 Board decision, the Board denied a 
rating in excess of 10 percent for a low back disorder and 
denied entitlement to TDIU.

2.  The medical evidence of record at the time of the Board's 
March 17, 1983 decision failed to support entitlement to TDIU 
or a higher evaluation for a low back disorder.

3.  The March 17, 1983 Board decision contained no error that 
would have manifestly changed the outcome or result of the 
case.


CONCLUSION OF LAW

The March 17, 1983 decision, in which the Board denied a 
rating in excess of 10 percent for a low back disorder and 
denied entitlement to TDIU, does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the duty to 
notify and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable in the 
present case.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The Court held in 
Livesay v. Principi, 15 Vet. App. 165 (2001) that the VCAA 
does not apply to motions for clear and unmistakable error in 
previous Board decisions.  The Court reasoned that the VCAA 
is inapplicable because such claims must be adjudicated based 
upon the facts and evidence before the Board at the time of 
the decision in question.  Clear and unmistakable error 
claims are not conventional appeals; rather, they are 
requests that a previous decision be revised.  Accordingly, 
the Board will proceed with review of the merits of the 
veteran's claim.  

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  A 
request for revision of a Board decision based on clear and 
unmistakable error may be instituted by the Board on its own 
motion or upon request of the claimant.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

A review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  38 C.F.R. § 20.1403(c).  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

Clear and unmistakable error is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Such 
error, in other words, must change the outcome in order to be 
clear and unmistakable.  See Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir.) (expressly holding that to prove the 
existence of clear and unmistakable error, a claimant must 
show that the error would manifestly have changed the outcome 
of the prior decision), cert. denied, 528 U.S. 967 (1999).  

The veteran essentially contends that the Board committed 
clear and unmistakable error in its March 17, 1983 decision 
because it failed to apply the correct statutory and 
regulatory provisions to the facts of the case.  In 
particular, the veteran's representative argues that the 
Board failed to consider 38 C.F.R. §§ 3.105(a), 3.105(e), 
3.343(c), and 3.344.

Historically, the RO initially granted service connection for 
residuals of a fracture of the right tibia and fibula in an 
October 1959 rating decision and assigned a 20 percent 
evaluation effective from May 1959.  This disability was 
subsequently rerated as below-the-knee amputation of the 
right leg and evaluated as 40 percent effective from January 
1970.  

The RO also granted service connection for chronic 
lumbosacral strain, as secondary to the veteran's service-
connected right leg, in a December 1974 rating decision and 
assigned a 10 percent disability evaluation effective from 
October 1974, the date of claim.  In a July 1975 rating 
decision, the RO increased the assigned disability evaluation 
to 40 percent and awarded TDIU effective from April 1975.  
The RO awarded the 40 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1975) which 
provided for a 40 percent evaluation for severe lumbosacral 
strain.  At that time, the veteran's service-connected 
disabilities consisted of the below-the-knee amputation of 
the right leg, rated at 40 percent; chronic lumbosacral 
strain, rated at 40 percent; and left ankle strain, otitis 
externa, left ilium scar, and hepatitis, all rated as 
noncompensable.

When the RO increased the assigned disability evaluation for 
the lumbosacral strain to 40 percent, it relied upon the 
findings of a June 1975 VA examination.  At that examination, 
the veteran reported increasing low back pain after walking a 
short distance.  Objectively, the examiner found no 
tenderness of the low back.  Full forward flexion and right 
and left lateral flexion were diffusely painful in the low 
back area.  The examiner noted that the x-rays performed the 
previous year were normal and, in light of the lack of 
objective changes in the low back, were not indicated.  The 
veteran was diagnosed with lumbosacral strain, increasingly 
symptomatic.

In a March 1981 rating decision, the RO found that the July 
1975 rating decision that had increased the evaluation for 
the chronic lumbosacral strain from 10 percent to 40 percent 
had been clearly and unmistakably erroneous.  The RO 
determined that the June 1975 examination findings had not 
warranted an evaluation in excess of 10 percent.  Therefore, 
the RO decreased the assigned evaluation to 10 percent 
effective from June 1981 and terminated TDIU effective the 
same date.  The veteran completed a substantive appeal of 
that decision.  In its March 17, 1983 decision, the Board 
confirmed the denial of an evaluation in excess of 10 percent 
for the low back disorder and of entitlement to TDIU.  

In making its decision, the Board considered all of the 
evidence that was before the RO at the time of its March 1981 
decision.  This evidence included a May 1980 private hospital 
report, a February 1981 VA examination, and a June 1981 
report of William F. Streck, M.D.  The May 1980 hospital 
report showed that the veteran presented with a sharp pain of 
the low back when attempting to straighten his back.  He was 
assessed with a muscle pull of the low back.

At the February 1981 VA examination, the veteran reported 
severe pain of the low back and right hip when on his feet 
for any length of time.  He could walk only one-half of a 
block before he developed increasing and, at times, 
intolerable pain in the low back and right hip.  Upon 
examination, the veteran wore a well-fitted right below-the-
knee prosthesis and used a cane.  He listed heavily to the 
right with weightbearing on the right foot and cane.  The 
veteran was able to stand straight with a level pelvis.  He 
had unrestricted mobility of the back and both hips but there 
was increasing pain over the right hip and low back with the 
last few degrees of movement.  The veteran had an excellent 
right below-the-knee stump with normal skin, and no pressure 
areas or tenderness.  The x-ray report of the lumbosacral 
spine and pelvis revealed mild lumbar scoliosis with early 
degenerative arthritis of the lumbar spine.  The veteran was 
diagnosed with postural lumbosacral strain, symptomatic, 
unchanged and unimproved.

In a June 1981 report from Dr. Streck, he wrote that he had 
recently evaluated the veteran for back pain.  On 
examination, the veteran had a well-healed below-the-knee 
amputation with good pulses in both legs.  He had full range 
of motion of the hips and back.  Percussion tenderness was 
present in the back, but there were no demonstrable 
neurological deficits in the back or legs.  Dr. Streck opined 
that the veteran had functional pain in his back due to the 
prosthesis.  

Based upon the above facts, the Board finds that the March 
1983 decision of the Board did not contain clear and 
unmistakable error.  The Board addressed the relevant 
evidence at the time and determined that the veteran met the 
criteria for no more than a 10 percent disability evaluation 
for his back disorder and, therefore, no longer met the 
schedular criteria for TDIU.  The Board acknowledges that the 
Board, in its March 1983 decision, did not discuss the laws 
and regulations pertinent to the finding of clear and 
unmistakable error in the July 1975 RO decision.

Nevertheless, the Board emphasizes that, in order to make a 
finding of clear and unmistakable error, the error must be 
one that determines the outcome or the result of the case.  
In other words, the decision must have been different if not 
for the error.  In the present case, the Board's failure to 
discuss whether the RO was correct in its finding of clear 
and unmistakable error in its July 1975 rating decision does 
not constitute clear and unmistakable error.  In this regard, 
the objective medical evidence at that time failed to support 
an evaluation in excess of 10 percent for a low back disorder 
or entitlement to TDIU.  Accordingly, the Board's failure to 
cite all applicable laws would not have altered the outcome 
of the case.

Finally, the veteran's representative has argued that the 
Board committed clear and unmistakable error in its March 17, 
1983 decision because it failed to address whether the 
veteran's rating reduction was proper pursuant to 38 C.F.R. 
§§ 3.105, 3.343, 3.344.  However, the regulations pertaining 
to rating reductions and the stability of ratings were not 
applicable because the veteran's rating had been reduced 
based upon a finding of clear and unmistakable error in a 
previous RO decision.  Accordingly, the Board decision of 
March 17, 1983 was not clearly and unmistakably erroneous and 
the veteran's motion must be denied.




ORDER

Clear and unmistakable error not having been shown in the 
Board's March 17, 1983 decision, the motion for revision or 
reversal is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

